Citation Nr: 1107693	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 











INTRODUCTION

The Veteran served on active duty from December 1967 to January 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that denied entitlement to a TDIU rating.

In May 2007, January 2008, and March 2009, the Board remanded the 
claim for additional development and readjudication.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are as follows: 
Type II diabetes mellitus (rated as 20 percent disabling), 
hypertension (rated as 10 percent disabling), trigeminal 
neuropathy (rated as 10 percent disabling), peripheral neuropathy 
of the right and left lower extremity (each rated as 10 percent 
disabling), and erectile dysfunction (rated as 0 percent 
disabling), with a combined disability rating of 50 percent.

2.  Based on a preponderance of the evidence of record, the 
Veteran's service-connected disabilities are not shown to 
preclude him from securing and following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating are not met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO 
and AMC in correspondence dated in February 2004, December 2005, 
May 2007, April 2008, April 2009, and July 2009.  The February 
2004 letter was sent prior to the initial RO decision in this 
matter.  The letters informed him of what evidence was required 
to substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

With respect to the Dingess requirements, in May 2007, the AMC 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  

As indicated above, certain VCAA notice was provided after the 
initial unfavorable AOJ decision.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication - as 
a whole, is unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after 
the notice letters were provided to the Veteran, the claim was 
readjudicated in a March 2010 SSOC.

Next, VA has a duty to assist a veteran in the development of his 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment records, VA and 
private treatment records, and records from the Social Security 
Administration (SSA).  The Veteran submitted VA and private 
treatment records as well as written statements discussing his 
contentions.  

In addition, multiple VA examinations with respect to the issue 
of unemployability were obtained in September 2004, September 
2008, July 2009 (with an attached September 2009 VA medical 
opinion concerning employability), and March 2010.  A response 
from the Director of Compensation and Pension (C&P) Service 
concerning the rating board's referral for extraschedular 
consideration was also received in December 2009.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination reports and opinions to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claim.  The 
VA examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's employability in 
relation his service-connected disabilities.

The Board therefore finds that no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations

A total disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran does not satisfy the percentage 
requirements noted above.  His service-connected disabilities 
include: Type II diabetes mellitus (rated as 20 percent 
disabling), hypertension (rated as 10 percent disabling), 
trigeminal neuropathy (rated as 10 percent disabling), peripheral 
neuropathy of the right and left lower extremity (each rated as 
10 percent disabling), and erectile dysfunction (rated as 0 
percent disabling).  His combined disability rating is 50 
percent.

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled.  Therefore, at the RO level, 
rating boards are to submit to the Director, Compensation and 
Pension Service, for extraschedular consideration, all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).  The rating board is to include in 
its submission a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the issue. 
38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment," in 
part, by noting the following standard announced by the United 
States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" 
before the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the claimant.  Id.

A veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993). In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous work 
experience, but not to his age or to any impairment caused by 
nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 
4.19.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim. 38 C.F.R. § 3.102 (2010).


Factual Background 

The Veteran contends that he is entitled to a TDIU rating, as his 
service-connected disabilities, render him unemployable.

In his VA Form 21-8940 (Application for Increased Compensation 
Based on Unemployability) dated in February 2004, the Veteran 
indicated that he completed four years of high school education 
and that he became too disabled to work as of August 2003.  He 
indicated that he left his last job as an airline pilot because 
of his disability, listed his earned income during the last year, 
and reported that he received disability benefits from his 
employer.

Private treatment records detailed that the Veteran was treated 
for atypical facial pain in 1993, 1998, and 2000, as well as 
initially diagnosed with diabetes mellitus in 1996. 

Results from a private December 2003 CT scan of the head with 
contrast showed no acute intracranial pathology.  An April 2004 
MRI report of brain revealed no significant deep white matter or 
brain stem findings to suggest small vessel disease.  A July 2004 
PET scan report listed an impression of normal glucose uptake 
study of the brain.  It was further noted that the pattern 
typically seen in Alzheimer's disease or in other types of 
dementia were not seen.

In an August 2004 neuropsychological evaluation report, a private 
psychologist, J. G. Ph.D, indicated that the Veteran was indeed 
experiencing some changes in his overall cognitive abilities (in 
particular his memory function) as well as some difficulty with 
visual-spatial processing and problem solving.  It was noted that 
a specific etiology for the current memory changes had not been 
identified.

An August 2004 letter from Prudential Insurance Company indicated 
that the Veteran was eligible for long term disability benefits 
under the policy issued to his employer.  Group Disability 
Insurance Attending Physician's Statements dated in January 2005 
and March 2006 listed clinical diagnoses of diabetes mellitus, 
memory loss, and diabetic neuropathy, describing medical 
obstacles to return to work as insulin requirement and 
fluctuating health.

A diagnosis of hypertension secondary to diabetes mellitus type 2 
was listed in the September 2004 VA hypertension examination 
report.  Diagnoses of diabetic peripheral neuropathy of both feet 
and chronic facial pain were listed in the September 2004 VA 
peripheral nerves examination report.  The Veteran complained of 
memory loss on the job that started in 2002.  It was indicated 
that there was no evidence that linked cognitive dysfunction to 
vascular changes in the brain at that time.  In each examination 
report, the VA examiners noted that the Veteran's diabetes 
mellitus type II and trigeminal neuralgia had significant effects 
on his occupational activities.  

In a March 2005 psychiatric examination report, a private 
physician, K. E., M.D. noted that the Veteran complained of short 
term memory loss and listed a diagnosis of dementia.  He 
commented that the Veteran apparently had small vessel disease, 
secondary to diabetes, causing cerebral atrophy and short-term 
memory loss. 

SSA records were associated with the claims file in December 
2005.  Records repeatedly noted that the Veteran had a 12 grade 
education, had past work as a commercial airline pilot since 
1985, and was on medical disability since August 2003.  A 
disability determination report listed a primary diagnosis of 
diabetes mellitus and a secondary diagnosis of organic mental 
disorders (chronic brain syndrome).  The disability onset date 
was assigned as August 22, 2003.  In a May 2003 Physical Residual 
Functional Capacity Assessment report, the examiner stated that 
the Veteran would be capable of performing sedentary work 
activities commensurate with his age.  In an April 2003 
examination report, another private physician, L. G., M.D., 
listed an impression of noninsulin dependent diabetes mellitus, 
probable diabetic neuropathy, atypical face pain, history of 
right rotator cuff injury, hypertension, and Agent Orange 
exposure.  She opined that the Veteran was capable of performing 
sedentary work activities commensurate with his age. 

A completed VA Form 21-4192 (Request for Employment Information 
in Connection with Claim for Disability Benefits) was received 
from the Veteran's employer in July 2006.  It was noted that he 
was currently employed as a pilot, had been on medical leave 
since October 2003, received short term disability provided by 
Hartford, and received long term disability provided by 
Prudential.  

VA examination reports dated in December 2006 showed a notation 
that memory loss had significantly improved since 2003.  The 
examiners listed diagnoses of hypertension, peripheral 
neuropathy, erectile dysfunction, cerebral atherosclerosis, and 
diabetes mellitus.  The examiner discussed the findings of a 
March 2005 brain MRI (mild micro-ischemic disease/minor cortical 
atrophy) and noted a possible complication of diabetes as 
cerebral atherosclerosis, commenting that both hypertension and 
diabetes have potential adverse effects on blood vessels.  

Private inpatient treatment records dated in April 2008 detailed 
that the Veteran was admitted for observation overnight with 
complaints of epigastric discomfort and atypical chest pain as 
well as constipation.  During that same month, the Veteran 
received surgical treatment for a mesenteric mass. 

In a September 2008 VA examination report, the examiner performed 
a full physical examination on the Veteran, analyzing both the 
Veteran's service-connected and non-service connected 
disabilities.  Thereafter, the examiner commented that the 
Veteran's usual occupation was aircraft pilot but that he was off 
for long term medical leave related to his diabetes mellitus type 
2.  He noted that the Veteran was precluded from flying due to 
his insulin dependence used to control his diabetes mellitus as 
well as provided that the Veteran was unable to stand or walk far 
distances due to pain and discomfort to his feet caused by his 
service-connected peripheral neuropathy of the bilateral lower 
extremities.  It was further indicated that the Veteran also 
experienced fatigue and weakness as a result of his bilateral 
lower extremity disabilities.  Additionally, after examining the 
Veteran's nonservice-connected disabilities, specifically those 
of his upper extremities, the examiner commented on the Veteran's 
inability to grasp or carry items and the increased pain 
associated with gripping objects.  Thereafter, the examiner 
opined that the Veteran's unemployability was at least as likely 
as not due solely to his service-connected disabilities.  

Observing inconsistencies in September 2008 examination report, 
the Board remanded the matter for additional development.  
Specifically, the Board noted that the examiner appeared to have 
incorrectly considered the Veteran's bilateral peripheral 
neuropathy of the upper extremities as service connected.  The RO 
was asked to obtain an opinion that squarely addressed the 
question of whether the Veteran's service connected disabilities 
alone or together, but without regard to his non-service 
connected disabilities, resulted in him being unemployable.

In an April 2009 VA medical opinion, a VA physician opined that 
the Veteran's unemployability was at least as likely as not 
(50/50 probability) caused by or a result of his upper/lower 
extremity peripheral neuropathy.  It was reiterated that Veteran 
is employed as an airline pilot but was on medical leave.  The 
examiner determined that upper extremity peripheral neuropathy 
affected his automatic responses to reach for necessary buttons 
and control functions of the airplane.  It was further noted that 
lower extremity peripheral neuropathy resulted in decreased 
sensation for foot placement while walking (placing a risk for 
falling) and stiffness from prolonged sitting.  The examiner 
found that the Veteran may not be able to return to his full 
active duties as an airline pilot due to decreased speed and hand 
response, decreased sensory feedback cues of hands and fingers, 
and lower extremity neuropathy.  Due to such limitations, the 
examiner indicated that he would have even greater difficulty 
with performing a light duty desk job of answering phones, light 
typing, and prolonged sitting. 

Multiple VA examination reports dated in July 2009 listed 
diagnoses of Type II diabetes mellitus, chronic sensorimotor 
primarily axonal peripheral neuropathy, hypertension, erectile 
dysfunction, peripheral neuropathy of the right and left lower 
extremities, and trigeminal neuropathy.  In the July 2009 VA 
hypertension examination report, symptoms of possible 
complications were listed as nausea, memory impairment, vision 
changes, cough, speech difficulty, and paresthesias.  The 
examiner listed a diagnosis of hypertension, noting that there 
was evidence of other complications relating to hypertension 
affecting the peripheral blood vessels and that there was no 
hypertensive heart disease present.  

In a September 2009 VA medical opinion, a VA physician listed a 
diagnosis of peripheral neuropathy of the left and right lower 
extremities.  He opined that the Veteran's unemployability is at 
least as likely as not (50/50 probability) caused by or the 
result of his lower extremity peripheral neuropathy.  It was 
further noted that the Veteran may not be able to return to his 
full active duties as an airline pilot due to decreased speed of 
foot responses of the lower extremity neuropathy.  Due to such 
limitation, the Veteran was noted to have greater difficulty with 
performing essential job tasks and to have stiffness with 
tingling in the bilateral feet from prolonged sitting. 

Thereafter, in October 2009, the RO referred the Veteran's claim 
for entitlement to a TDIU rating to the Director of C&P Service 
for consideration of the assignment of an extraschedular rating 
under 38 C.F.R. § 4.16(b).  In a December 2009 letter, the 
Director concluded that entitlement to a TDIU rating on an extra-
schedular basis was not warranted, as there was no indication 
that the Veteran's service-connected diabetes, hypertension, 
peripheral neuropathy, and trigeminal neuropathy markedly 
interfered with his ability to be gainfully employed.  

In addition, the Director indicated that medical records dated in 
2002 showed complaints of memory loss and that numerous tests 
could not pinpoint the origin of the Veteran's symptoms assessed 
as probably due to small vessel disease.  He determined that the 
record should be returned for a VA neurologic examination to 
address the issue of cognitive disorder, asking the examiner to 
provide an opinion whether the cognitive disorder (if present) 
was related to the Veteran's service-connected diabetes or 
hypertension.  

In a March 2010 VA medical opinion, the examiner, a VA physician 
(board certified in Neurology), listed a diagnostic impression of 
no evidence of coronary artery disease.  She further opined that 
there was no cardiac dysfunction due to the Veteran's service-
connected diabetes or to any other etiology, concluding that 
there would be no impact on the Veteran's ability to secure or 
maintain gainful employment in any capacity involving sedentary 
or physical labor due to a cardiac condition. 

Analysis

At 50 percent, the Veteran's combined disability rating does not 
meet the schedular criteria for consideration of a TDIU rating 
under 38 C.F.R. § 4.16(a) (2010).  For those veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 4.16(a), 
total disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected disabilities 
are sufficient to produce unemployability.

Consequently, the only remaining question in this case is whether 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, for 
purposes of a possible extra-schedular evaluation under 38 C.F.R. 
§ 4.16(b) (2010).

However, the Board itself cannot assign an extra-schedular rating 
in the first instance.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although 
Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), 
the analysis in those cases is analogous to TDIU ratings under § 
4.16(b) as well, in view of that section's similar requirement of 
referral to the Director of VA's C&P Service, in addition to 
Court precedents requiring consideration of § 4.16(b) when the 
issue is raised in an increased-rating case.  See Stanton v. 
Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

As the Board itself cannot assign an extra-schedular rating in 
the first instance, it must specifically adjudicate whether to 
refer a case to the Director of C&P Service for an extra-
schedular evaluation when the issue is either raised by the 
claimant or is reasonably raised by the evidence of record.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 
Vet. App. 242 (2008).  If, and only if, the Director determines 
that an extra-schedular evaluation is not warranted, does the 
Board then have jurisdiction to decide the extra-schedular claim 
on the merits.  In fact, the Court recently held that although 
the Board is precluded from initially assigning an extraschedular 
rating, there is no restriction on the Board's ability to review 
the adjudication of an extraschedular rating once the Director of 
C&P determines that an extraschedular rating is not warranted.  
Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also 
Floyd, 9 Vet. App. at 96-97 (stating that once Board properly 
refers an extraschedular rating issue to Director of C&P for 
review, appellant may "continue[ ] to appeal the extraschedular 
rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 
7104(a) ("All questions in a matter ... subject to decision by 
the Secretary shall be subject to one review on appeal to the ... 
Board.").

In this case, prior to the Board's consideration of this matter, 
the RO referred the issue of entitlement to a TDIU rating to the 
Director of C&P Service for extraschedular consideration, who in 
turn concluded in December 2009 that a TDIU rating under 38 
C.F.R. § 4.16(b) was not warranted.  While the RO denied the 
claim based on this determination, it is not binding on the 
Board.  Fisher v. Brown, 4 Vet. App. 405 (1993) (denying 
reconsideration).  Thus, entitlement to a TDIU rating under 38 
C.F.R. § 4.16(b) will be considered based on all evidence during 
the period on appeal.

In recognition of the severity of and impairment caused by his 
service-connected disabilities, the Veteran is currently rated as 
a combined 50 percent disabled.  Based on the evidence discussed 
above, the Board finds that the a preponderance of the evidence 
of record does not demonstrate that the Veteran's service-
connected disabilities (diabetes, hypertension, peripheral 
neuropathy of the lower extremities, erectile dysfunction, and 
trigeminal neuropathy) alone actually preclude him from engaging 
in substantially gainful employment.  Thus, entitlement to a TDIU 
rating due to the Veteran's service-connected disabilities is not 
warranted.

The Board has determined that the most probative (persuasive) 
evidence that specifically addresses the question of whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and skill 
in analyzing the data, and the medical conclusion he reaches; as 
is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

Significantly, based on a longitudinal review of the entire 
record, the Director of C&P Service concluded that there was no 
indication that the Veteran's service-connected diabetes, 
hypertension, peripheral neuropathy, and trigeminal neuropathy 
markedly interfered with his ability to be gainfully employed.  
While he sought clarification as to the origin of the Veteran's 
cognitive symptoms assessed as probably due to small vessel 
disease (to include as to whether the any cognitive disorder (if 
present) was related to the Veteran's service-connected diabetes 
or hypertension), the Board notes that a VA physician 
specifically opined that there was no cardiac dysfunction due to 
the Veteran's service-connected diabetes or to any other etiology 
in a March 2010 VA examination report.  Additionally, although VA 
is not obligated to follow a determination made by SSA, the Board 
highlights that SSA records associated with the file contained 
statements from multiple physicians that concluded that the 
Veteran would be capable of performing sedentary work activities 
commensurate with his age.  

In contrast, in a September 2008 VA medical opinion, a VA 
physician opined that the Veteran's unemployability was at least 
as likely as not due solely to his service-connected 
disabilities.  In doing so, it was evident that the examiner 
incorrectly considered the Veteran's nonservice-connected 
peripheral neuropathy of the bilateral upper extremities as a 
service-connected disability since he paid considerable attention 
to these upper extremity disabilities in rendering his opinion on 
unemployability.  In an April 2009 VA medical opinion, another VA 
physician opined that the Veteran's unemployability was at least 
as likely as not (50/50 probability) caused by or a result of his 
upper/lower extremity peripheral neuropathy.  The Board finds 
that these VA medical opinions are not based on an accurate 
factual premise and are of little probative value, as each 
opinion was tainted by the consideration of nonservice-connected 
disabilities in determining employability.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 
(1993)) (stating that the Board is not bound to accept medical 
opinions that are based upon an inaccurate factual background).

In another VA medical opinion dated in September 2009, a VA 
physician opined that the Veteran's unemployability is at least 
as likely as not (50/50 probability) caused by or the result of 
his lower extremity peripheral neuropathy.  However, upon 
examination of his rationale for the above statement, it was 
clear that the opinion was concerning the Veteran's ability to 
return to his full active duties as an airline pilot and not 
whether his service-connected disabilities as a whole would 
preclude substantially gainful employment.  As noted above, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court broadly defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold for 
one person, irrespective of the number of hours or days that a 
veteran actually works and without regard to a veteran's earned 
annual income.  Therefore, the Board finds that this opinion is 
not persuasive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
302-04 (holding that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes to the 
probative value to a medical opinion).

Finally, the Board is cognizant that Prudential Insurance Company 
found the Veteran eligible for long term disability benefits.  
Physician statements associated with the company showed diagnoses 
of diabetes mellitus, memory loss, and diabetic neuropathy as 
well as described medical obstacles of the Veteran returning to 
work as a pilot as insulin requirement and fluctuating health.  
As an initial matter, VA is not obligated to follow a 
determination concerning total disability made by the Veteran's 
insurance company.  Further, in reference to the above 
discussion, those medical opinions are again based on Veteran's 
ability to work as a pilot.  As such, the Board finds that those 
opinions are not persuasive and had no probative value.  

The Board acknowledges the Veteran's assertions that he is unable 
to work due to his service-connected disabilities.  It must 
analyze the credibility and probative value of the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

As the Veteran statements are inconsistent with the probative 
evidence of record, which does not show the Veteran is 
unemployable solely due to his service-connected disabilities, 
the Board finds that his assertions of unemployability lack 
credibility and are without probative value.  Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when testifying 
at a hearing).  

For the foregoing reasons, the claim for entitlement to a TDIU 
rating must be denied.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.




ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) is 
denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


